Judgment,Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 30, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur—Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.